REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of February 14,
2019 (the “Execution Date”), is entered into by and between NewBridge Global
Ventures, Inc., a Delaware corporation with its principal executive office at
2545 Santa Clara Avenue, Alameda California 94501 (the “Company”), and
EcoXtraction LLC, a Louisiana limited liability company, with offices at 112 Oil
Center Drive, Lafayette, LA 70503 (the “Investor”).

 

RECITALS:

 

WHEREAS, pursuant to the Asset Purchase Agreement, dated February, 14, 2019
entered into by and between the Company and the Investor of this even date (the
“Purchase Agreement”), the Company has agreed to issue Investor 2,350,000 shares
of the Company’s common stock, par value $0.0001 per share (the “Common Stock”);
and

 

WHEREAS, as an inducement to the Investors to execute and deliver the Asset
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws, with respect to the shares of
Common Stock issuable pursuant to the Purchase Agreement.

 

NOW THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

SECTION 1 DEFINITIONS

 

Section 1.01 As used in this Agreement, the following terms shall  have  the
 following  meanings:

 

“1933 Act” shall have the meaning set forth in the recitals. “1933 Act” shall
have the meaning set forth in in Section 6.01.

“Additional Registration Statement” shall have the meaning set forth in Section
2.03. “Agreement” shall have the meaning set forth in the preamble.

“Claims” shall have the meaning set forth in in Section 6.01. “Common Stock”
shall have the meaning set forth in the recitals. “Company” shall have the
meaning set forth in the preamble. “Execution Date” shall have the meaning set
forth in the preamble.

“Indemnified Damages” shall have the meaning set forth in in Section 6.01.
“Indemnified Party” shall have the meaning set forth in in Section 6.02.

“Indemnified Person” shall have the meaning set forth in in Section 6.01.

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



“Investor” shall have the meaning set forth in the preamble.

 

“New Registration Statement” shall have the meaning set forth in Section 2.03.

 

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

 

“Principal Market” means the OTC Markets, or, if the OTC Markets is not the
principal trading market for the Common Stock, then the principal national
securities exchange or securities market on which the Common Stock is traded.

 

“Purchase Agreement” shall have the meaning set forth in the recitals.

 

“Register,” “Registered,” and “Registration” refer to the Registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis (“Rule 415”), and
the declaration or ordering of effectiveness of such Registration Statement(s)
by the United States Securities and Exchange Commission (the “SEC”).

 

“Registrable Securities” means (i) the shares of Common Stock issued as set
forth in the Recitals that were acquired pursuant to the Purchase Agreement, and
(ii) any shares of capital stock issued or issuable with respect to such shares
of Common Stock, if any, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, which have not been
(x) included in the Registration Statement that has been declared effective by
the SEC, or (y) sold under circumstances meeting all of the applicable
conditions of Rule 144 (or any similar provision then in force) under the 1933
Act.

 

“Registration Default” shall have the meaning set forth in Section 3.05.

 

“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Registrable Securities, including any amendments
or supplements thereto and prospectuses contained therein.

 

“Registered Offering Transaction Documents” shall mean this Agreement and the
Lock-up Agreement between the Company and the Investor as of the date hereof.

 

“Rule” shall have the meaning set forth in in Section 8.01. “Staff” shall have
the meaning set forth in Section 2.03.

“Violations” shall have the meaning set forth in in Section 6.01.

 

Section 1.02  All capitalized terms used in this Agreement and not otherwise
defined herein   shall have the same meaning ascribed to them as in the Purchase
Agreement.

 

SECTION 2 REGISTRATION

 

Section 2.01 The Company shall, within ninety (90) days following the Investor’s
written  request, prepare and file with the SEC a Registration Statement or
Registration Statements (as is necessary) on Form S-1 (or, if such form is
unavailable for such a registration, on such other form as is available for such
registration), covering the registration and resale of all of the Registrable
Securities.

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



Section 2.02 The Company shall use all commercially reasonable efforts to have
 the  Registration Statement(s) declared effective by the SEC as soon as
possible after the Company has filed the registration statement.

 

Section 2.03   Notwithstanding the registration obligations set forth in this
Section 2, if the staff of the SEC (the “Staff”) or the SEC informs the Company
that all of the unregistered Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single Registration Statement, the Company agrees to promptly (a) inform each of
the holders thereof and file amendments to the Registration Statement as
required by the SEC and/or (b) withdraw the Registration Statement and file a
new registration statement (the “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the SEC, on Form S-1 to register for resale the Registrable Securities as a
secondary offering. If the Company amends the Registration Statement or files a
New Registration Statement, as the case may be, under clauses (a) or (b) above,
the Company will file with the SEC, as promptly as allowed by the Staff or SEC,
one or more registration statements on Form S-1 to register for resale those
Registrable Securities that were not registered for resale on the Registration
Statement, as amended, or the New Registration Statement (each, an “Additional
Registration Statement”).

 

SECTION 3 RELATED OBLIGATIONS

 

At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section 2, the Company will affect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, with respect thereto, the Company shall have
the following obligations:

 

Section 3.01 The Company shall use all commercially reasonable efforts to cause
such Registration Statement relating to the Registrable Securities to become
effective and shall keep such Registration Statement effective until the
Investor shall have sold all the Registrable Securities (the “Registration
Period”). The Registration Statement shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading. The Company shall use all commercially
reasonable efforts to respond to all SEC comments within ten (10) business days
from receipt of such comments by the Company. The Company shall use all
commercially reasonable efforts to cause the Registration Statement relating to
the Registrable Securities to become effective no later than three (3) business
days after notice from the SEC that the Registration Statement may be declared
effective.

 

Section 3.02 The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the Investor
thereof as set forth in such Registration Statement.

 

Section 3.03  The Company shall make available to the Investor whose Registrable
Securities   are included in any Registration Statement and its legal counsel
without charge (a) promptly after the same is prepared and filed with the SEC at
least one (1) copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, the prospectus included in such Registration
Statement (including each

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



preliminary prospectus) and, with regards to such Registration Statement(s), any
correspondence by or on behalf of the Company to the SEC or the staff of the SEC
and any correspondence from the SEC or the staff of the SEC to the Company or
its representatives; (b) upon the effectiveness of any Registration Statement,
the Company shall make available copies of the prospectus, via EDGAR, included
in such Registration Statement and all amendments and supplements thereto; and
(c) such other documents, including copies of any preliminary or final
prospectus, as the Investor may reasonably request from time to time to
facilitate the disposition of the Registrable Securities.

 

Section 3.04 The Company shall use all commercially reasonable efforts to (a)
register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or “blue sky” laws of such states in the
United States as the Investor reasonably requests; (b) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period; (c) take such
other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (d)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3.04, or (ii) subject
itself to general taxation in any such jurisdiction. The Company shall promptly
notify the Investor who holds Registrable Securities of the receipt by the
Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

 

Section 3.05   As promptly as practicable after becoming aware of such event,
the Company   shall notify Investor in writing of the happening of any event as
a result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (“Registration Default”) and use all diligent efforts to promptly
prepare a supplement or amendment to such Registration Statement and take any
other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act (as defined below) and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Investor. The Company shall also
promptly notify the Investor (a) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when the Registration Statement
or any post-effective amendment has become effective (the Company will prepare
notification of such effectiveness which shall be delivered to the Investor on
the same day of such effectiveness and by overnight mail), additionally, the
Company will promptly provide to the Investor, a copy of the effectiveness order
prepared by the SEC once it is received by the Company; (b) of any request by
the SEC for amendments or supplements to the Registration Statement or related
prospectus or related information, (c) of the Company’s reasonable determination
that a post-effective amendment to the Registration Statement would be
appropriate, (d) in the event the Registration Statement is no longer effective,
or (e) if the Registration Statement is stale as a result of the Company’s
failure to timely file its financials or otherwise

 

Section 3.06 The Company shall use all commercially reasonable efforts  to
 prevent  the  issuance of any stop order or other suspension of effectiveness
of the Registration Statement, or the suspension of the qualification of any of
the Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor holding Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the registration statement.

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



Section 3.07 The Company shall make available to investor as far in advance as
reasonably practicable before filing the Registration Statement or any
supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed, and provide Investor the
opportunity to reasonably object to any information pertaining to such Investor
and its plan  of distribution that is contained therein and make the corrections
reasonably requested by Investor with respect to such information prior to
filing the Registration Statement or supplement or amendment thereto.

 

Section 3.08 The Company shall hold in confidence and not make  any  disclosure
 of  information concerning the Investor unless (a) disclosure of such
information is necessary to comply with federal or state securities laws, (b)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, or (c) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order covering such information.

 

Section 3.09 The Company shall use all commercially reasonable efforts  to
 maintain  designation and quotation of all the Registrable Securities covered
by any Registration Statement on the Principal Market. If, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3.09.

 

Section 3.10 The Company shall cooperate with the Investor to  facilitate  the
 prompt  preparation and delivery the Registrable Securities to be offered
pursuant to the Registration Statement and enable such Registrable Securities to
be in such denominations or amounts, as the case may be, as the Investor may
reasonably request.

 

Section 3.11 The Company shall provide a transfer agent for all the Registrable
Securities not later than the effective date of the first Registration Statement
filed pursuant hereto.

 

Section 3.12 If requested by the Investor, the Company shall (a)  as  soon  as
 reasonably  practical incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably determines should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering; (b) make all
required filings of such prospectus supplement or post-effective amendment as
soon as reasonably possible after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and (c)
supplement or make amendments to any Registration Statement if reasonably
requested by the Investor.

 

Section 3.13 The Company shall use all commercially reasonable efforts to cause
 the  Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to facilitate the disposition of such
Registrable Securities.

 

Section 3.14 The Company shall otherwise use all commercially reasonable efforts
to comply with all applicable rules and regulations of the SEC in connection
with any registration hereunder.

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



Section 3.15 Within five (5) business day after the Registration Statement which
includes Registrable Securities is declared effective by the SEC, the Company
shall deliver to the transfer agent for such Registrable Securities, with copies
to the Investor, confirmation that such Registration Statement has been declared
effective by the SEC.

 

Section 3.16 The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to the Registration Statement.

 

SECTION 4 OBLIGATIONS OF THE INVESTOR

 

Section 4.01 At least ten (10) business days prior to the first anticipated
filing date of any Registration Statement, the Company shall notify the Investor
in writing of the information the Company reasonably requires from the Investor
for the Registration Statement. Investor shall provide such information to the
Company at least five (5) business days prior to the first anticipated filing
date of such Registration Statement if Investor elects to have any of the
Registrable Securities included in such Registration Statement, and the Investor
shall execute such documents in connection with such registration as the Company
may reasonably request. The Investor covenants and agrees that, in connection
with any sale of Registrable Securities by it pursuant to the Registration
Statement, it shall comply with the “Plan of Distribution” section of the then
current prospectus relating to such Registration Statement.

 

Section 4.02 The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless the Investor has notified the Company in writing of an
election to exclude all of the Investor’s Registrable Securities from such
Registration Statement.

 

Section 4.03 The Investor agrees that, upon receipt of written notice from the
Company of the happening of any event of the kind described in Section 3.06 or
the first sentence of Section 3.05, the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3.06 or the
first sentence of Section 3.05.

 

SECTION 5 EXPENSES OF REGISTRATION

 

All legal expenses, other than underwriting discounts and commissions and other
than as set forth in the Purchase Agreement, incurred in connection with
registrations including comments, filings or qualifications pursuant to Sections
2 and 3, including, without limitation, all registration, listing and
qualifications fees, and printing fees shall be paid by the Company.
Notwithstanding the foregoing, the Investor shall bear its own legal expenses in
connection with this Agreement and the review of any Registration Statement or
amendment thereto.

 

SECTION 6 INDEMNIFICATION

 

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:

 

Section 6.01 To the fullest extent permitted by law, the Company, under this
Agreement, will, and hereby does, indemnify, hold harmless and defend the
Investor who holds Registrable Securities, the directors, officers, members,
partners, employees, counsel, agents, representatives of, and each Person, if
any, who controls, any Investor within the meaning of the 1933 Act or the
Securities Exchange Act of

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



1934, as amended (the “1934 Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in the Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which the Investor has requested in writing that the Company register or qualify
the Shares, or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which the statements therein were made, not
misleading, (ii) any untrue statement or alleged untrue statement of a material
fact contained in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). Subject to the
restrictions set forth in Section 6.03, the Company shall reimburse the Investor
and each such controlling person, promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6.01 shall not apply to a Claim arising out
of or based upon a Violation (i) which is due to the inclusion in the
Registration Statement of the information furnished in writing to the Company by
any Indemnified Person expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto;
or (ii) to the extent such Claim is based on (1) a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, (2) the Indemnified Person’s use of an incorrect prospectus despite
being promptly advised in advance by the Company in writing not to use such
incorrect prospectus, or (3) the manner of sale of the Registrable Securities by
the Investor or of the Investor’s failure to register as a dealer under
applicable securities laws. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the resale of the Registrable Securities by the Investor
pursuant to the Registration Statement.

 

Section 6.02   In connection with any Registration Statement in which Investor
is participating, the Investor agrees to indemnify, hold harmless and defend, to
the extent permitted by law, the Company, each of its directors, each of its
officers who signs the Registration Statement, each Person, if any, who controls
the Company within the meaning of the 1933 Act or the 1934 Act and the Company’s
agents (collectively and together with an Indemnified Person, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case to the extent, and only to the extent, that such Violation is due to
the inclusion in the Registration Statement of the written information furnished
to the Company by the Investor expressly for use in connection with such
Registration Statement; and, subject to Section 6.03, the Investor will
reimburse any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, the Investor
shall only be liable under this Section 6.02 for that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



Party and shall survive the resale of the Registrable Securities by the Investor
pursuant to the Registration Statement. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6.02
with respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

 

Section 6.03 Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, the representation by counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The indemnifying party shall pay for only one (1) separate legal
counsel for the Indemnified Persons or the Indemnified Parties, as applicable,
and such counsel shall be selected by the Investor, if the Investor is entitled
to indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable. The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding affected without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnified Party or Indemnified Person with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

Section 6.04   The indemnity agreements contained herein shall be in addition to
(a) any cause   of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

SECTION 7 CONTRIBUTION

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:

(i)no contribution shall be made under circumstances where the maker would not
have been liable for 

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



indemnification under the fault standards set forth in Section 6; (ii) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

SECTION 8

REPORTS UNDER THE 1934 ACT

 

Section 8.01 With a view to making available to the Investor the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit the Investor to sell securities of the
Company to the public without registration (“Rule 144”), provided that the
Investor holds any Registrable Securities are eligible for resale under Rule
144, the Company agrees to:

 

(a)make and keep adequate current public information available, as those terms
are understood and defined in Rule 144; 

 

(b)file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; 

 

(c)furnish to the Investor, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and 

 

(d)furnish at the Company’s expense legal opinions or instruction letters
regarding the removal of restrictive legends in connection with a sale under
Rule 144; and 

 

(e)cooperate with the Investor to facilitate the timely preparation and delivery
of certificates representing the Registrable Securities to be sold pursuant to
such Registration Statement or Rule 144 free of any restrictive legends and
representing such number of shares of Common Stock and registered in such names
as the holders of the Registrable Securities may reasonably request a reasonable
period of time prior to sales of Registrable Securities pursuant to such
Registration Statement or Rule 144; provided, that the Company may satisfy its
obligations hereunder without issuing physical stock certificates through the
use of The Depository Trust Company's Direct Registration System. 

 

SECTION 9 MISCELLANEOUS

 

Section 9.01   NOTICES. Any notices or other communications required or
permitted to be   given under the terms of this Agreement that must be in
writing will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



 

 

 

If to the Company:

 

 

 

With a copy to:

 

 

 

NewBridge Global Ventures, Inc. Attn: Bob Bench

 

2545 Santa Clara Avenue, Alameda California 94501

 

801-362-2115

 

bob@newbridgegv.com

 

 

 

Sichenzia Ross Ference Attn: Marc Ross

 

1185 Avenue of the Americas, 37th Floor New York, New York 10036
mross@srfkllp.com

 

 

 

 

 

If to the Investor:

 

 

 

With a copy to:

 

 

 

EcoExtraction LLC Attn: Virgil Vincent 112 Oil Center Drive

 

Lafayette, Louisiana 70503

 

337-522-0373

 

vvincent@ecoxtraction.com

 

 

 

Jones Walker LLP Attn: Britton Seal

 

201 St. Charles Avenue

 

New Orleans, Louisiana 70170 504-582-8000

 

bseal@joneswalker.com

 

 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.

 

Section 9.02 NO WAIVERS. Failure of any party to exercise any right or remedy
under this Agreement or otherwise or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

 

Section 9.03 NO ASSIGNMENTS. The rights to cause the Company to register
Registrable Securities granted to the Investor by the Company hereunder may be
transferred or assigned by Investor to one or more transferees or assignees of
Registrable Securities; provided, however, that the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of Investor under this Agreement.

 

Section 9.04 ENTIRE AGREEMENT/AMENDMENT. This Agreement and the Registered
Offering Transaction Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Registered Offering
Transaction Documents supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof. The
provisions of this Agreement may be amended only with the written consent of the
Company and Investor.

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



Section 9.05  HEADINGS. The headings in this Agreement are for convenience of
reference  only and shall not limit or otherwise affect the meaning hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and masculine shall include the feminine. This Agreement shall not be
construed as if it had been prepared by one of the parties, but rather as if all
the parties had prepared the same.

 

Section 9.06 COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

Section 9.07   FURTHER ASSURANCES. Each party shall do and perform, or cause to
be    done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 9.08 SEVERABILITY. In case any provision of this Agreement is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision  shall be adjusted rather than voided, if
possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Agreement will
not in any way be affected or impaired thereby.

 

Section 9.09 SPECIFIC PERFORMANCE. Damages in  the  event  of  breach  of  this
 Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed  that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

Section 9.10   LAW GOVERNING THIS AGREEMENT.   This Agreement shall be governed
 by and construed in accordance with the laws of the State of Delaware without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the federal courts located in Delaware. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with  such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Registered Offering Transaction Documents by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

 

Section 9.11 NO THIRD-PARTY BENEFICIARIES. This Agreement is  intended  for  the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

 

[Signature page follows]

--------------------------------------------------------------------------------

{N3769658.2}

--------------------------------------------------------------------------------



 

 

Capture5.JPG [nbgvex10z51.jpg] 

--------------------------------------------------------------------------------

{N3769658.2}